29 A.3d 366 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Carl P. HANSON, Petitioner.
No. 421 EAL 2010.
Supreme Court of Pennsylvania.
August 30, 2011.

ORDER
PER CURIAM.
AND NOW, this 30th day of August, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issues, rephrased for clarity:
1. Whether, as a matter of statutory construction, the Superior Court properly construed 42 Pa.C.S. § 9712.1(a), and specifically:

*367 (a) What is the meaning of the term "control of a firearm," as used in Section 9712.1(a)?
(b) Whether, under Section 9712.1(a), the Commonwealth demonstrates that a defendant was "in physical possession or control of a firearm" by merely proving that the firearm was "visible, concealed about the person ... or within the actor's... reach or in close proximity to the controlled substance?"
(c) What is the meaning of the term "in close proximity," as used in Section 9712.1(a)?
2. Whether the Superior Court correctly determined that Section 9712.1(a) was applicable to Petitioner's case?